MANDATE

THE STATE OF TEXAS

TO THE COUNTY COURT AT LAW NO 2 OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on February 19, 2014, the cause upon appeal to
revise or reverse your judgment between

In the Matter of the Guardianship of Carlos Benavides Jr. An Incapacitated Person, Appellant

V.



No. 04-13-00197-CV and Tr. Ct. No. 2011PB000081L2

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the probate court’s
order finding that Leticia Russo Benavides has an interest adverse to the
interests of Carlos Y. Benavides, Jr. and thereby lacks standing to participate
in the underlying guardianship proceeding is AFFIRMED. The appellees’
motion to dismiss the remainder of this appeal is GRANTED, and the
remainder of this appeal is DISMISSED FOR LACK OF JURISDICTION. It
is ORDERED that appellees recover all their costs of this appeal from
appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on December 29, 2014.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-13-00197-CV

      In the Matter of the Guardianship of Carlos Benavides Jr. An Incapacitated Person

                                                      v.



         (NO. 2011PB000081L2 IN COUNTY COURT AT LAW NO 2 OF WEBB COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
MOTION FEE                         $15.00    E-PAID        CARLOS ZAFFIRINI
MOTION FEE                         $15.00    E-PAID        CARLOS ZAFFIRINI
MOTION FEE                         $10.00    E-PAID        GUADALUPE CASTILLO
MOTION FEE                         $10.00    E-PAID        CARLOS M. ZAFFIRINI
MOTION FEE                         $10.00    E-PAID        BALDEMAR GARCIA, JR.
SUPPLEMENTAL CLERK'S
RECORD                            $674.70    PAID
MOTION FEE                         $10.00    E-PAID        STRASBURGER SAN ANTONIO
SUPPLEMENTAL CLERK'S
RECORD                            $540.70    UNKNOWN
MOTION FEE                         $10.00    E-PAID        CARLOS M. ZAFFIRINI
SUPPLEMENTAL CLERK'S
RECORD                           $2,024.00   PAID
MOTION FEE                          $10.00   E-PAID        CARLOS M. ZAFFIRINI
REPORTER'S RECORD                $6,790.50   UNKNOWN
REPORTER'S RECORD                 $310.50    PAID          CYNTHIA LENZ
REPORTER'S RECORD                 $388.00    PAID          CYNTHIA LENZ
REPORTER'S RECORD                 $715.00    PAID          CYNTHIA LENZ
MOTION FEE                          $10.00   E-PAID        STRASBURGER - SAN ANTONIO
SUPPLEMENTAL CLERK'S
RECORD                            $420.89    UNKNOWN
INDIGENCY FILING FEE               $25.00    PAID          C. M. ZAFFIRINI
FILING                            $100.00    PAID          C. M. ZAFFIRINI
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID          C. M. ZAFFIRINI


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 29, 2014.

                                            KEITH E. HOTTLE, CLERK


                                            ____________________________
                                            Cynthia A. Martinez
                                            Deputy Clerk, Ext. 3853